Citation Nr: 1101563	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1965 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The Veteran experienced loud noise exposure in service.

2.  The Veteran did not experience chronic symptoms of tinnitus 
in service or continuous symptoms of tinnitus since service 
separation.

3.  The current tinnitus is not related to loud noise exposure in 
service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been 
met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

a. Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that the 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

A February 2008 VCAA notice substantially satisfied the 
provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO 
informed the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims; the 
information and evidence that VA would seek to provide; the 
information and evidence the Veteran was expected to provide; and 
the information required by Dingess.

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.

b. Duty to Assist.  The Board finds that all necessary assistance 
has been provided to the Veteran.  The evidence of record 
indicates that the VA acquired the Veteran's VA, private, and 
service treatment records to assist the Veteran with his claims.  
The Board notes that the service treatment records appear to be 
photocopies of entries and on the whole do not appear to be 
complete.  While there are copies dated from 1965 through 1978, 
the only copies of Reports of Physical Examination and Reports of 
Medical History are dated December 1974 and January 1978.  
However, the Veteran has not claimed to have sought treatment for 
tinnitus in service; therefore, remanding to attempt to obtain 
the complete set of service treatment records would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In fulfilling the duty to assist, the Veteran was provided a VA 
audiological examination in March 2008 that was thorough and 
productive of medical findings regarding the nature and etiology 
of the claim for service connection for tinnitus.  That the 
Veteran has later disputed the examiner's interpretation of his 
statements does not render the examination insufficient.  As 
such, there is no duty to provide an additional examination or 
medical opinion for this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 
Vet. App. 498 (1995).

Also, certain chronic diseases, including such organic 
neurological disorders that cause tinnitus, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran alleges that he was exposed to excessive noise levels 
in service when performing assigned duties, which included those 
of an aircraft mechanic, and that he developed tinnitus as a 
result of his in-service noise exposure.

After a review of the evidence, the Board finds that the Veteran 
was exposed to acoustic trauma in service, but did not experience 
chronic symptoms of tinnitus in service.  In this regard, his 
service treatment records contain no complaint or diagnosis of 
tinnitus, though they do show evidence of hearing loss, in 
particular in the left ear.  In November 1973 he was issued ear 
plugs (medium).  On the December 1974 Report of Medical History, 
the Veteran checked in the negative for ear trouble.  On the 
January 1978 Report of Medical History, the Veteran indicated he 
did not know whether he had experienced hearing loss, and he 
again indicated in the negative for ear trouble.

The Board finds that the Veteran did not experience continuous 
symptoms of tinnitus after service separation in January 1978.  
In January 1978, the Veteran submitted a claim for hearing loss 
and other disorders, but not include or mention tinnitus.  The 
Veteran was afforded a VA general examination in August 1978.  
The audiogram results contain no complaints or findings of 
tinnitus, and the general examination report indicates his ears 
were objectively examined.  Service connection was granted for 
hearing loss, only in the left ear, by a September 1978 rating 
decision.  

The existence of tinnitus was reported by the Veteran for the 
first time in the record on his January 2008 claim for service 
connection.  The Veteran's January 2008 claim included his 
statement that he had experienced tinnitus in his left ear during 
that 1978 VA examination.  Inconsistent with the Veteran's 
current assertions that he experience continuous tinnitus since 
soon after service, intervening post-service private treatment 
reports, dated 1995 through 2006, reflects no complaints of 
tinnitus, though the Veteran complained of decreased hearing and 
underwent two private audiograms (2000 and 2005).        

The Board finds that the Veteran's omission in reporting tinnitus 
in either ear while being seen for his hearing loss is additional 
evidence against a finding that the Veteran developed a chronic 
tinnitus disability during service.  Such history as reported by 
the Veteran for treatment purposes is of more probative value 
than subsequent histories given during the current claim for 
compensation that were made solely for disability compensation 
purposes or pursuant to a compensation claim.  Lay statements 
made when medical treatment was being rendered may be afforded 
greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).
 
The Board further finds that the current tinnitus is not related 
to loud noise exposure in service.  A March 2008 VA examination 
report reflects the opinion that the Veteran's tinnitus was less 
likely than not due to excessive noise in service.  

In March 2008, the Veteran was afforded a VA audiological 
examination.  The VA examiner accurately noted the history of the 
Veteran's military noise exposure that included jet engines and 
arms fire, and that the Veteran had worked for 8 years as a 
mechanic around machinery, during which time he wore protection 
when necessary.  At the March 2008 VA examination, the Veteran 
reported that the tinnitus began 8 or 9 years ago.  He also 
reported that the tinnitus was constant and bilateral.  After the 
severity of the current bilateral hearing loss was determined and 
found by the examiner to be more likely than not due to excessive 
noise exposure in service, the VA examiner opined the tinnitus 
was less likely than not due to excessive noise in service.  The 
reason for the opinion included that the onset date of the 
tinnitus was many years after service.

In March 2010 the Veteran submitted a statement, with a signed 
waiver of RO review, that his response to the VA audio examiner 
had been that the tinnitus became more annoying in the last 8 or 
9 years and not that it had only begun in the previous 8 or 9 
years.    

The Veteran is certainly competent to report when he began to 
experience the symptoms of tinnitus; however, the Board finds 
this 2010 statement has less weight and probative value than the 
other evidence of record, including the Veteran's own, more 
contemporaneous reports of symptoms, or absence of complaints of 
tinnitus, until many years after service separation.  The 
Veteran's 8 or 9 year history of tinnitus reported at the March 
2008 VA audiological examination is more consistent with the 
other evidence of record.  For the reasons indicated above, the 
Board finds that the Veteran did not experience chronic symptoms 
of tinnitus in service or continuous symptoms of tinnitus after 
service separation.  The evidence includes no complaints of 
tinnitus at service separation, filing a VA compensation claim in 
1978 and not mentioning tinnitus, post-service requests for 
treatment of hearing loss in 2000 and 2005 that did not include 
complaints or history of tinnitus, and an absence of evidence of 
complaints of tinnitus from 1978 to the time he filed the claim 
for compensation in January 2008.  For these reasons, the Board 
finds that the Veteran's March 2010 assertion of continuous 
symptoms of tinnitus since 1978 not to be credible.  For the same 
reasons, the Board finds that the Veteran's statement on the 
January 2008 claim form that he had experienced tinnitus in his 
left ear since a 1978 VA examination to be outweighed by the 
other lay and medical evidence of record, and not to be credible.  

With regard to the Veteran's implied assertion in the March 2010 
statement that the March 2008 VA examiner inaccurately recorded 
his history of worsening of tinnitus during the last 8 or 9 years 
as a history of onset of tinnitus during the last 8 or 9 years, 
there is no indication of record, other than the Veteran's 
assertion, that the VA examiner, who had also reviewed the claims 
file, inaccurately recorded the history of onset of tinnitus 
presented by the Veteran at the examination.  The Court has held 
that "there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 
272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless 
rebutted by clear evidence to the contrary, VA is entitled to the 
benefit of this presumption.  The Veteran has not submitted 
credible evidence to rebut the presumption that the February 2008 
VA examiner recorded the history regularly as given to the 
examiner by the Veteran.  See also Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997) (assertions of veteran's widow that she 
never received application for benefits, and that a copy of the 
cover letter was missing from the file, did not constitute 
"clear evidence to the contrary" necessary to rebut the 
presumption of administrative regularity); Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

For these reasons, the Board finds that the 8 to 9 year history 
recorded by the March 2008 VA audiologist, which shows a post-
service onset of tinnitus many years after service separation, is 
of more probative value than the Veteran's recent contentions 
that he had continuous tinnitus either since service or since a 
VA examination in 1978 after service, and that the Veteran's 
assertion of continuous symptoms of tinnitus since 1978 is not 
credible.  As the March 2008 VA examiner's opinion was based on 
an accurate history, and included a review of the claims folder, 
the Board finds that this opinion is of probative value in 
demonstrating that the Veteran's tinnitus of post-service onset 
is not related to the in-service loud noise exposure.  Medical 
findings or opinions linking the Veteran's tinnitus to service or 
any in-service event such as acoustic trauma are otherwise 
lacking.  

Accordingly, for the reasons described above, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim for service connection for tinnitus, and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102


ORDER

Service connection for tinnitus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


